[Cite as In re P.C., 2020-Ohio-2889.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                LOGAN COUNTY


IN RE:
                                               CASE NO. 8-19-45
       P.C.,

ADJUDGED DEPENDENT CHILD.
                                               OPINION
[DANIEL C. - APPELLANT]


IN RE:
                                               CASE NO. 8-19-46
       A.C.,

ADJUDGED DEPENDENT CHILD.
                                               OPINION
[DANIEL C. - APPELLANT]


IN RE:
                                               CASE NO. 8-19-47
       C.C.,

ADJUDGED DEPENDENT CHILD.
                                               OPINION
[DANIEL C. - APPELLANT]


IN RE:
                                               CASE NO. 8-19-54
       P.C.,

ADJUDGED DEPENDENT CHILD.
                                               OPINION
[DANIEL C. - APPELLANT]
Case Nos. 8-18-45, 46, 47, 54, 55, 56




IN RE:
                                                   CASE NO. 8-19-55
      A.C.,

ADJUDGED DEPENDENT CHILD.
                                                   OPINION
[DANIEL C. - APPELLANT]


IN RE:
                                                   CASE NO. 8-19-56
      C.C.,

ADJUDGED DEPENDENT CHILD.
                                                   OPINION
[DANIEL C. - APPELLANT]


               Appeals from Logan County Common Pleas Court
                               Juvenile Division
         Trial Court Nos. 18-CS-0037B, 18-CS-0037C and 18-CS-0037D

                  Judgments Vacated and Causes Remanded

                        Date of Decision: May 11, 2020



APPEARANCES:

      Alison Boggs for Appellant

      Stacia L. Rapp for Appellee




                                        -2-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


SHAW, P.J.

        {¶1} Father-appellant (“Daniel C.”) appeals the December 18, 2018

judgments of the Logan County Common Pleas Court, Juvenile Division,

adjudicating his children P.C., A.C., and C.C. dependent, placing them in the

temporary custody of Paternal Grandparents, granting Daniel supervised parenting

time subject to the approval of Logan County Children’s Services (the “Agency”),

and placing the children under the protective supervision of the Agency. Daniel

also appeals the trial court’s September 20, 2019 judgment entries granting the

request of the children’s Mothers to immunize the children.

                           Relevant Facts and Procedural History

        {¶2} On August 6, 2018, the Agency filed complaints and a motion for

temporary orders alleging P.C. (born in 2007), A.C. (born in 2010), and C.C. (born

in 2013) to be dependent children. According to the complaints, all three children

were residing with their father, Daniel, at the time. The record establishes that

Danielle F. is the mother of P.C. and A.C. and Amy C. is the mother of C.C.

        {¶3} As the basis for the complaints, the Agency alleged that it had received

“multiple referrals” regarding concerns for the well-being of the children. (Doc.

No. 1 at 2).1 The complaints alleged that in February of 2018, Daniel had left the

children in the care of their older sibling D.C., who was also a minor at the time, for


1
  For ease of discussion, when making reference to the record we will use the docketing numbers assigned
to Case No. 18-CS-0037B, Appellate Nos. 8-19-45 and 8-19-54.

                                                  -3-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


eight to ten days while Daniel and his wife travelled out of state.2 The Agency also

alleged to have received reports of filthy living conditions in Daniel’s home; that

Daniel permitted the children to consume alcoholic beverages; that Daniel smoked

marijuana in front of the children; that the children have inadequate food and

clothing; and that P.C. and A.C. have a significant amount of absences from school

due to Daniel’s failure to treat a chronic lice problem that has reportedly been an

issue for the last three years.

         {¶4} The complaints further alleged that D.C., with whom the children were

left, is “ ‘very slow’ cognitively and is ‘always in trouble with the courts for thieving

and getting into trouble;’ ” that Daniel is suspected of selling marijuana and using

it with D.C.; and that Daniel and his wife, who is not the mother of any of the

children, constantly fight in front of the children creating an unstable environment.

(Doc. No. 1 at 4). The Agency also claimed that when it tried to investigate the

allegations in these referrals, Daniel refused to cooperate and told the caseworkers

to return with a court order.

         {¶5} The Agency explained that it had been involved in three prior cases with

Daniel since 2011 and that in each of those cases Daniel was uncooperative and had

a history of refusing to comply with the drug screening in the case plans. These

prior cases involved concerns of improper supervision in Daniel’s home with C.C.


2
 At the time the complaints were filed, there was also a dependency case opened regarding the children’s
older sibling D.C. (born in 2001), who has since attained the age of majority and is not part of these appeals.

                                                     -4-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


found wondering outside, concerns with Daniel’s drug use, an incident in which

A.C. was alleged to have struck C.C. causing him to have a nose bleed, and concerns

with P.C. and A.C. not completing their school work and ongoing issues with the

children having lice and bed bug bites.       In August of 2017, Daniel eventually

completed the case plan objectives and the cases were closed. However, the Agency

stated that based upon the most recent referrals its involvement with the family

appeared to be warranted again.

      {¶6} On October 1, 2018, the trial court issued a judgment entry finding

probable cause to remove the children from Daniel’s home and placed them in the

temporary custody of the Agency. After a shelter care hearing, the children were

placed in the temporary care of Paternal Grandfather and Paternal Step-

Grandmother.

      {¶7} On October 4, 2018, the trial court issued a judgment entry ordering

Daniel to allow the Agency to have access to his home so that the home may be

inspected and the children could be interviewed. In the entry, the trial court

“warned” Daniel “not to coach the Minor Children prior to their interviews” with

the Agency. (Doc. No. 47 at 2). Thereafter, the Agency filed case plans in the

matters.

      {¶8} On October 25 and 30, 2018, the trial court conducted an adjudication

and disposition hearing on the Agency’s dependency complaints. Several witnesses


                                        -5-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


testified for the Agency including ongoing Agency caseworkers, Danielle F.

(mother of P.C. and A.C.), and Paternal Step-Grandmother (temporary legal

custodian). Daniel presented testimony from numerous witnesses in support of his

case including that of his Mother, his then-wife, and family acquaintances. Daniel

also testified at the hearing.

        {¶9} On December 18, 2018, the trial court issued judgment entries finding

clear and convincing evidence to adjudicate the children dependent under R.C.

2151.04(C).        The trial court ordered the Agency to continue its protective

supervision of the children and placed the children in the temporary custody of

Paternal Grandfather and Paternal Step-Grandmother.                            Daniel was granted

supervised visitation with children subject to the Agency’s approval.

        {¶10} On June 27, 2019, Danielle F. filed a Motion for Vaccination of P.C.

and A.C., and requested a hearing on the matter. In response, Daniel filed a motion

opposing the immunization of P.C. and A.C.

        {¶11} On August 22, 2019, the trial court held a hearing on the Motion for

Vaccination. At the hearing, the trial court also considered a request to vaccinate

C.C. 3 Daniel testified to his beliefs against vaccinating his children. He explained

that he specifically objected to certain ingredients in some vaccines, such as mercury



3
 Although not explicitly clear from the record, it appears that Amy C. also sought to have C.C. vaccinated.
(Aug. 22, 2019 Hrg. Tr. at 72). It is important to note that the record demonstrates that the Agency
specifically stated that it took no position on the vaccination issue. (Id. at 62-63).

                                                   -6-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


and aluminum. He also expressed concerns about possible side effect of vaccines,

such as allergic reactions and death.

       {¶12} On September 20, 2019, the trial court issued judgment entries on

Danielle F.’s motion to vaccinate P.C. and A.C., and Amy C.’s request to vaccinate

C.C. Specifically, the trial court granted the motion to vaccinate and ordered the

children to be immunized.

                      Appeal Nos. 8-19-45, 8-19-46, 8-19-47

       {¶13} On September 27, 2019, Daniel filed notices of appeal from the trial

court’s September 20, 2019 Judgment Entries granting the motion to vaccinate the

children. Daniel requested a stay of execution with this Court pending disposition

of the appeal, which was subsequently granted.

                      Appeal Nos. 8-19-54, 8-19-56, 8-19-57

       {¶14} On December 6, 2019, Daniel filed notices of appeal pursuant to

App.R. 4(A)(3) alleging that the trial court’s December 18, 2018 Judgment Entries

adjudicating the children dependent were not properly served upon him pursuant to

Civ.R. 58 (B). Notably, there was no response filed by the Agency.

       {¶15} Civ.R. 58(B) states that:

       When the court signs a judgment, the court shall endorse thereon
       a direction to the clerk to serve upon all parties not in default for
       failure to appear notice of the judgment and its date of entry upon
       the journal. Within three days of entering the judgment upon the
       journal, the clerk shall serve the parties in a manner prescribed
       by Civ. R. 5(B) and note the service in the appearance docket.

                                         -7-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


       Upon serving the notice and notation of the service in the
       appearance docket, the service is complete. The failure of the
       clerk to serve notice does not affect the validity of the judgment
       or the running of the time for appeal except as provided in App.
       R. 4(A).

App.R. 4(A) provides in pertinent part:

       (1) Appeal From Order That Is Final Upon Its Entry. Subject to
       the provisions of App.R. 4(A)(3), a party who wishes to appeal
       from an order that is final upon its entry shall file the notice of
       appeal required by App.R. 3 within 30 days of that entry.

       ***

       (2) Delay of Clerk’s Service in Civil Case. In a civil case, if the
       clerk has not completed service of the order within the three-day
       period prescribed in Civ.R. 58(B), the 30-day periods referenced
       in App.R. 4(A)(1) and 4(A)(2) begin to run on the date when the
       clerk actually completes service.

       {¶16} The tolling provision of App.R. 4(A) applies whenever a party has not

been properly served under Civ.R. 58. In re Anderson, 92 Ohio St. 3d 63, 67, 748
N.E.2d 67 (2001); see also State v. Peters, 6th Dist. Lucas No. L-18-1201, 2019-

Ohio-4617, ¶ 20 (finding that since service of the judgment was not complete

App.R. 4(A)(3) applied and the time for filing an appeal from that judgment had not

yet begun to run).

       {¶17} Here, the juvenile court’s dockets contain no indication by the clerk

that Daniel was ever served with notice of the trial court’s judgment entries

adjudicating the children dependent. Therefore, the time for filing a notice of appeal

never began to run because of the failure to comply with Civ.R. 58(B). Accordingly,

                                          -8-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


the record reflects that Daniel’s appeals in these cases were timely filed under

App.R. 4(A).

       {¶18} This Court consolidated these appeals, upon granting Daniel’s motion,

for the purposes of consideration of the record, merit briefing, and oral argument.

       {¶19} On appeal, Daniel asserts the following assignments of error.

                       ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT’S DECISION IS AGAINST THE
       MANIFEST WEIGHT AND SUFFICIENCY OF THE
       EVIDENCE. APPELLEE DID NOT PROVE BY CLEAR AND
       CONVINCING EVIDENCE THAT THE CHILDREN WERE
       DEPENDENT.

                       ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT ERRED WHEN IT FAILED TO MAKE
       ANY FINDINGS OF FACT AND CONCLUSIONS OF LAW
       EITHER ON THE RECORD OR IN ITS JUDGMENT ENTRY
       TO SUPPORT ITS DECISION FINDING THAT THE
       CHILDREN ARE DEPENDENT.

                       ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT ERRED WHEN IT CONDUCTED THE
       DISPOSITIONAL HEARING AND ORDERED CASE PLANS
       INTO EFFECT WHEN APPELLEE DID NOT PRESENT ANY
       EVIDENCE REGARDING THE CONTENTS OF THE CASE
       PLANS THUS PREVENTING THE COURT FROM
       DETERMINING WHETHER THE REQUIREMENTS OF THE
       CASE PLANS WERE IN THE BEST INTEREST OF THE
       MINOR CHILDREN.




                                        -9-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


                      ASSIGNMENT OF ERROR NO. 4

      THE TRIAL COURT ERRED IN FINDING APPELLEE USED
      REASONABLE EFFORTS TO PREVENT THE REMOVAL OF
      THE CHILDREN, TO ELIMINATE THE CONTINUED
      REMOVAL OF THE CHILDREN OR TO MAKE IT POSSIBLE
      FOR THE CHILDREN TO RETURN HOME SAFELY AT
      BOTH THE ADJUDICATION AND DISPOSITIONAL
      HEARINGS.

                      ASSIGNMENT OF ERROR NO. 5

      THE TRIAL COURT ERRED WHEN IT OVERRULED
      APPELLANT’S OBJECTION TO THE ADMISSION OF
      EVIDENCE OF WITNESSES’ PRIOR CONVICTIONS THAT
      WERE OLDER THAN TEN YEARS.

                      ASSIGNMENT OF ERROR NO. 6

      THE GUARDIAN AD LITEM FAILED TO PERFORM
      NECESSARY DUTIES PURSUANT TO OHIO REVISED
      CODE SECTION 2151.281 AND SUPERINTENDENT RULE 48,
      TO APPELLANT’S DETRIMENT AND IN VIOLATION OF
      HIS DUE PROCESS.

                      ASSIGNMENT OF ERROR NO. 7

      THE TRIAL COURT ERRED WHEN IT ALLOWED, ON
      MULTIPLE OCCASIONS, IMPERMISSIBLE HEARSAY
      DURING THE ADJUDICATORY HEARING.

                      ASSIGNMENT OF ERROR NO. 8

      APPELLANT WAS DENIED A FAIR ADJUDICATORY
      HEARING AS A RESULT OF THE CUMULATIVE ERRORS
      THAT OCCURRED THROUGHOUT THE HEARING.




                                        -10-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


                       ASSIGNMENT OF ERROR NO. 9

       THE JUDGE ERRED WHEN IT ORDERED THE CHILDREN
       TO BE IMMUNIZED AGAINST APPELLANT’S WISHES,
       BASED ON THE COURT TAKING JUDICIAL NOTICE OF
       HIS OWN PERSONAL VACCINATION EXPERIENCE.

       {¶20} For ease of discussion, we elect to address the assignments of error out

of order.

                           Second Assignment of Error

       {¶21} In his second assignment of error, Daniel claims that the trial court’s

judgment entries finding the children dependent failed to comply with R.C.

2151.28(L).

       {¶22} R.C. 2151.28 governs the adjudicatory hearing. Subsection (L) states

the following:

       If the court, at an adjudicatory hearing held pursuant to division
       (A) of this section upon a complaint alleging that a child is an
       abused, neglected, dependent, delinquent, or unruly child or a
       juvenile traffic offender, determining that the child is a dependent
       child, the court shall incorporate that determination into written
       findings of fact and conclusions of law and enter those findings of
       fact and conclusions of law in the record of the case. The court
       shall include in those findings of fact and conclusions of law
       specific findings as to the existence of any danger to the child and
       any underlying family problems that are the basis for the court's
       determination that the child is a dependent child.

       {¶23} Daniel argues that the trial court failed to make these requisite

findings. On appeal, the Agency concedes that “the Trial Court failed to make

written findings of fact in the Judgment Entry finding that the Minor Children were

                                        -11-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


Dependent.” (Appe. Br. at 18). Specifically, the adjudication portion of the

judgment entries state the following in its entirety:

       Based upon the testimony presented, this Court finds, by clear
       and convincing evidence, that the Minor Children [P.C., A.C., and
       C.C.] are DEPENDENT as outlined in Section 2151.04(C) of the
       Ohio Revised Code.

(Doc. No. 139 at 2).

       {¶24} The record clearly establishes that these judgment entries are devoid

of any findings of fact and conclusions of law, including “specific findings as to the

existence of any danger to the child and any underlying family problems that are the

basis for the court’s determination that the child is a dependent child.” R.C.

2151.28(L).    This directly impacts our ability to properly review any of the

judgments in this case. See, In re B.S., 4th Dist. Highland No. 19CA10, 2019-Ohio-

3481, ¶ 5 (stating that “[w]e cannot engage in a meaningful review of the trial court’s

decision due to a failure to comply with R.C. 2151.28(L)”).

       {¶25} Therefore, the proper remedy is to remand the cases to the trial court

to issue judgment entries of dependency with written findings of fact and

conclusions of law in compliance with R.C. 2151.28(L). See In re S.L., 3d Dist.

Union Nos. 14-15-07, 14-15-08, 2016-Ohio-5000, ¶ 9; see also e.g., In the matters

of T.J., 5th Dist. Knox Nos. 19CA02, 19CA03, 19CA04, 2019-Ohio-3626; In re

E.Z., 8th Dist. Cuyahoga No. 103728, 103966, 2016 WL 4399394.



                                         -12-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


       {¶26} Accordingly, we sustain Daniel’s second assignment of error and, in

doing so, we vacate the judgments of the trial court to the extent they determined

that P.C., A.C., and C.C., are dependent children under R.C. 2151.04(C). We

further remand these cases to the trial court to issue judgment entries of dependency

incorporating written findings of fact and conclusions of law that comply with R.C.

2151.28(L). See In re S.L., supra, at ¶ 9.

                     First, Third, Fourth, Fifth, Sixth, Seventh
                         and Eighth Assignments of Error

       {¶27} Due to our resolution of the second assignment of error, Daniel’s first,

third, fourth, fifth, sixth, seventh, and eighth assignments of error are rendered

premature and moot at this time.

                             Ninth Assignment of Error

       {¶28} With regard to Daniel’s argument pertaining to the trial court’s

immunization order, we find our decision sustaining the second assignment also

renders our review of that order moot because it is clear that the matter will

necessarily have to be revisited once proper judgment entries of adjudication and

disposition are issued by the trial court in compliance with the statutory rules.

       {¶29} Based on the foregoing, the trial court’s judgments in these appeals

are hereby vacated and the causes are remanded to the trial court to issue judgment

entries of dependency incorporating findings of fact and conclusions of law in



                                         -13-
Case Nos. 8-18-45, 46, 47, 54, 55, 56


accordance with R.C. 2151.28(L). Whereupon, the trial court must also revisit and

enter a new determination and judgment upon the immunization issue.

                                                        Judgments Vacated and
                                                            Causes Remanded

PRESTON and ZIMMERMAN, J.J., concur.

/jlr




                                        -14-